632 S.E.2d 766 (2006)
360 N.C. 488
STATE
v.
Anthony Leon HOOVER.
No. 370P04-2.
Supreme Court of North Carolina.
May 4, 2006.
Elizabeth N. Strickland, Assistant Attorney General, Thomas J. Keith, District Attorney, for State of NC.
*767 The following order has been entered on the motion filed on the 12th day of April 2006 by Defendant for "Petition for a Writ on Constitutional Violation on Adjudication Processing":
"Motion Dismissed by order of the Court in conference this the 4th day of May 2006."